DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/10/2022 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral “116” in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-26, 31-34 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsberg et al. (US 2005/0125030).
Forsberg discloses (see Figs. 1A-16) an anchor system comprising the following claim limitations:
(claim 21) a base member (i.e. proximal base/hub of sheath 220 defining internal passage 221 and having proximal surface 223, see annotated Fig. 1A below) having a proximal end (223, see annotated Fig. 1A below) and a distal end (i.e. distal end wall of the proximal base/hub defining internal passage 221, see annotated Fig. 1A below), the base member comprising a distally-facing surface (i.e. distal end wall of the proximal base/hub defining internal passage 221, see annotated Fig. 1A below); a delivery tube (220, see annotated Fig. 1A below) extending from the distal end of the base member (as expressly shown in Figs. 1A and 2A), the delivery tube (220) having a proximal end (i.e. sheath 220 end at proximal base/hub defining internal passage 224, see annotated Fig. 1A below), a distal end (222, Fig. 2A), and a longitudinal passage (as shown in Figs. 1A and 2A, carrier tube 102 disposed in passage); a suture anchor (108, Fig. 2B) positioned in the delivery tube (220) (as shown in Figs. 2A-2B); and a button (i.e. proximal base/hub of carrier tube 102, see annotated Fig. 1A below) actuatable (i.e. capable of) distally toward the base member via pressure from a thumb of a hand, with one or more fingers of the hand pressing proximally against the distally-facing surface, to urge the suture anchor (108) to move distally relative to the delivery tube (220) (as shown in Figs. 1A-5, 8-11 and annotated Fig. 1A below; [0012]; [0041]-[0042]; [0050]; anchor 108 deployment expressly comprises relative longitudinal movement between the respective carrier tube 102 and sheath 220 elements, wherein a user’s thumb is fully capable of contacting and distally moving the button and the user’s fingers are fully capable of contacting and proximally moving the base member);

    PNG
    media_image1.png
    385
    860
    media_image1.png
    Greyscale

(claims 22 and 37) wherein the distally-facing surface (i.e. distal end wall of the proximal base/hub defining internal passage 221, as shown in Figs. 1A and 2A) is proximate the distal end of the base member (as expressly shown in Figs. 1A, 2A and annotated Fig. 1A above);
(claims 23, 32 and 38) wherein the distally-facing surface (i.e. distal end wall of the proximal base/hub defining internal passage 221, as shown in Figs. 1A and 2A) is part of a flange (i.e. “flange” generally defined as a rib or rim for strength, for guiding, or for attachment to another object; https://www.merriam-webster.com/dictionary/flange) extending outward from the base member between the proximal end of the base member and the distal end of the base member (as expressly shown in Figs. 1A, 2A and annotated Fig. 1A above, the distally-facing surface expressly comprises/defines a rim for attaching the base member to the delivery tube/sheath 220);
(claims 24, 33 and 39) wherein, along a proximal-distal axis of the suture anchor assembly, the delivery tube (220) is longer than the base member (as expressly shown in Figs. 1A, 2A and annotated Fig. 1A below);

    PNG
    media_image2.png
    230
    660
    media_image2.png
    Greyscale

(claims 25 and 34) wherein, prior to actuation, the button is displaced proximally from the distally-facing surface by a length that is less than a maximum width of the base member (as expressly shown in Figs. 1A, 2A and annotated Fig. 2A below);

    PNG
    media_image3.png
    251
    790
    media_image3.png
    Greyscale

(claim 26) further comprising a suture (104, Fig. 2B) connected to the suture anchor (108) (as expressly shown in Fig. 2B) such that, in response to motion of the suture (104) distally out of the delivery tube (220), tension on the suture (104) urges the suture anchor (108) to rotate to an orientation nonparallel to the delivery tube (220) (as expressly shown in Figs. 2B-5);
(claim 31) a base member (i.e. proximal base/hub of sheath 220 defining internal passage 221 and having proximal surface 223, see annotated Fig. 1A of claim 21 above) having a proximal end (223, see annotated Fig. 1A of claim 21 above) and a distal end (i.e. distal end wall of the proximal base/hub defining internal passage 221, see annotated Fig. 1A of claim 21 above), the base member comprising a distally-facing surface (i.e. distal end wall of the proximal base/hub defining internal passage 221, see annotated Fig. 1A of claim 21 above); a delivery tube (220, see annotated Fig. 1A of claim 21 above) extending from the distal end of the base member (as expressly shown in Figs. 1A and 2A), the delivery tube (220) having a proximal end (i.e. sheath 220 end at proximal base/hub defining internal passage 224, see annotated Fig. 1A of claim 21 above), a distal end (222, Fig. 2A), and a longitudinal passage (as shown in Figs. 1A and 2A, carrier tube 102 disposed in passage); a suture anchor (108, Fig. 2B) positioned in the delivery tube (220) (as shown in Figs. 2A-2B); and a button (i.e. proximal base/hub of carrier tube 102, see annotated Fig. 1A of claim 21 above) actuatable (i.e. capable of) into the base member via pressure from a thumb of a hand to urge the suture anchor (108) to move distally relative to the delivery tube (220) (as shown in Figs. 1A-5, 8-11 and annotated Fig. 1A of claim 21 above; [0012]; [0041]-[0042]; [0050]; anchor 108 deployment expressly comprises relative longitudinal movement between the respective carrier tube 102 and sheath 220 elements, wherein a user’s thumb is fully capable of contacting and distally moving the button relative to the base member); wherein the base member comprises a radial projection (i.e. see annotated Fig. 1A of claim 21 above, the distally-facing surface is expressly shown to comprise a radially projecting surface (i.e. radially projecting from the device longitudinal axis/delivery tube 220)) positioned proximate the button such that the button is actuatable into the base member by pressing the button with a thumb of a hand while holding the base member with one or more fingers of the hand on the radial projection (as shown in Figs. 1A-5, 8-11 and annotated Fig. 1A of claim 21 above; [0012]; [0041]-[0042]; [0050]; anchor 108 deployment expressly comprises relative longitudinal movement between the respective carrier tube 102 and sheath 220 elements, wherein a user’s thumb is fully capable of contacting and distally moving the button and the user’s fingers are fully capable of contacting and proximally moving the base member); and
(claim 36) a base member (i.e. proximal base/hub of sheath 220 defining internal passage 221 and having proximal surface 223, see annotated Fig. 1A of claim 21 above) having a proximal end (223, see annotated Fig. 1A of claim 21 above) and a distal end (i.e. distal end wall of the proximal base/hub defining internal passage 221, see annotated Fig. 1A of claim 21 above), the base member comprising a distally-facing surface (i.e. distal end wall of the proximal base/hub defining internal passage 221, see annotated Fig. 1A of claim 21 above); a delivery tube (220, see annotated Fig. 1A of claim 21 above) extending from the distal end of the base member (as expressly shown in Figs. 1A and 2A), the delivery tube (220) having a proximal end (i.e. sheath 220 end at proximal base/hub defining internal passage 224, see annotated Fig. 1A of claim 21 above), a distal end (222, Fig. 2A), and a longitudinal passage (as shown in Figs. 1A and 2A, carrier tube 102 disposed in passage); a suture anchor (108, Fig. 2B) positioned in the delivery tube (220) (as shown in Figs. 2A-2B); and a button (i.e. proximal base/hub of carrier tube 102, see annotated Fig. 1A of claim 21 above) that is actuatable (i.e. capable of) by a user to urge the suture anchor (108) to move distally relative to the delivery tube (220) (as shown in Figs. 1A-5, 8-11 and annotated Fig. 1A of claim 21 above; [0012]; [0041]-[0042]; [0050]; anchor 108 deployment expressly comprises relative longitudinal movement between the respective carrier tube 102 and sheath 220 elements, wherein a user’s thumb is fully capable of contacting and distally moving the button relative to the base member); wherein, prior to actuation, the button is displaced proximally from the distally-facing surface by a length that is less than a maximum width of the base member (as expressly shown in Figs. 1A, 2A and in annotated Fig. 2A of claims 25 and 34 above).

Claim(s) 21-29 and 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentley et al. (US 2012/0283835).
Bentley discloses (see Figs. 9A-9B) an anchor system comprising the following claim limitations:
(claim 21) a base member (handle 555) having a proximal end and a distal end (as shown in Fig. 9A), the base member comprising a distally-facing surface (as shown in Fig. 9A, tapering surface of handle 555 at least partially faces distally); a delivery tube (cannula 557) extending from the distal end of the base member (as shown in Fig. 9A), the delivery tube having a proximal end, a distal end, a longitudinal axis extending between the proximal end and the distal end, and a longitudinal passage (as shown in Figs. 9A-9B; passage shown housing anchors); a suture anchor (505, Fig. 9B) positioned in the delivery tube (557) (as shown in Figs. 9A-9B); and a button (570, Fig. 9A) actuatable (i.e. capable of) distally toward the base member (555) via pressure from a thumb of a hand, with one or more fingers of the hand pressing proximally against the distally-facing surface, to urge the suture anchor (505) to move distally relative to the delivery tube (557) ([0070]; plunger 570 fully capable of thumb actuation while fingers grasp handle 555 to distally move plunger 570 relative to handle 555 to distally eject the anchor 505);
(claims 22 and 37) wherein the distally-facing surface (as shown in Fig. 9A, tapering surface of handle 555 at least partially faces distally) is proximate the distal end of the base member (555) (as expressly shown in Fig. 9A, tapering surface of handle 555 is proximate the distal end of handle 555);
(claim 23, 32 and 38) wherein the distally-facing surface (as shown in Fig. 9A, tapering surface of handle 555 at least partially faces distally) is part of a flange (i.e. “flange” generally defined as a rib or rim for strength, for guiding, or for attachment to another object; https://www.merriam-webster.com/dictionary/flange) extending outward from the base member (555) between the proximal end of the base member and the distal end of the base member (as expressly shown in Fig. 9A, the proximal end of the tapering surface of base member 555 comprises/defines a rim for attaching the base member 555 to both the tab 575 and the plunger 570);
(claims 24, 33 and 39) wherein, along a proximal-distal axis of the suture anchor assembly, the delivery tube (557) is longer than the base member (555) (as expressly show in annotated Fig. 9A below);

    PNG
    media_image4.png
    278
    680
    media_image4.png
    Greyscale


(claim 25 and 34) wherein, prior to actuation, the button is displaced proximally from the distally-facing surface by a length that is less than a maximum width of the base member (555) (as expressly show in annotated Fig. 9A below);

    PNG
    media_image5.png
    289
    561
    media_image5.png
    Greyscale

(claim 26) further comprising a suture (515) connected to the suture anchor (505) (as shown in Figs. 9A-9B) such that, in response to motion of the suture distally out of the delivery tube (557), tension on the suture (515) urges the suture anchor (505) to rotate to an orientation nonparallel to the delivery tube (557) (as expressly shown in Fig. 8; [0068]-[0071]; anchor 505 tensioned and rotates 90 degrees from its delivery position to maximize tissue-contacting surface area);
(claim 27) further comprising a suture reservoir (575, Fig. 9A) removably attached to a remainder of the suture anchor assembly ([0069]-[0071]; tab 575 expressly releasable/removable), the reservoir containing a portion of the suture (515) (as shown in Fig. 9A; [0069]; at least a portion of suture 515 expressly attached to removable tab 575);
(claim 28) wherein the delivery tube (557) comprises a sidewall that defines a slot (slot end 561 expressly shown in Fig. 9B), in communication with the longitudinal passage (of delivery tube 557, as shown in Figs. 9A-9B), that is open at the distal end (at 561) of the delivery tube (557) (as shown in Figs. 9A-9B); and the suture (515) extends from the base member (555) distally outside of the delivery tube (557), through the slot, and into engagement with the suture anchor (505) (as expressly shown in Figs. 9A-9B);
(claim 29) further comprising a safety device (575, Fig. 9A) comprising a safe position in which the safety device (575) prevents user actuation of the button (570) (as expressly shown in Fig. 9A; [0069]-[0071]; having removable tab 575 in place expressly prevents inadvertent/spontaneous movement of the plunger 570); and a delivery position, in which the safety device (575) permits user actuation of the button (570) ([0069]-[0071]; removal of tab 575 then allows for distal plunger 570 movement to eject the anchor 505);
(claim 31) a base member (handle 555) having a proximal end and a distal end (as shown in Fig. 9A), the base member comprising a distally-facing surface (as shown in Fig. 9A, tapering surface of handle 555 at least partially faces distally); a delivery tube (cannula 557) extending from the distal end of the base member (as shown in Fig. 9A), the delivery tube having a proximal end, a distal end, a longitudinal axis extending between the proximal end and the distal end, and a longitudinal passage (as shown in Figs. 9A-9B; passage shown housing anchors); a suture anchor (505, Fig. 9B) positioned in the delivery tube (557) (as shown in Figs. 9A-9B); and a button (plunger 570, Fig. 9A) actuatable (i.e. capable of) into the base member (555) via pressure from a thumb of a hand to urge the suture anchor (505) to move distally relative to the delivery tube (557) ([0070]; plunger 570 fully capable of thumb actuation while fingers grasp handle 555 to distally move plunger 570 relative to handle 555 to distally eject the anchor 505); wherein the base member (555) comprises a radial projection (i.e. radially projecting ramped surface of handle 555 diverging from the central longitudinal axis, as shown in Fig. 9A) positioned proximate the button (570) (as shown in Fig. 9A) such that the button (570) is actuatable into the base member (555) by pressing the button (570) with a thumb of a hand while holding the base member (555) with one or more fingers of the hand on the radial projection (plunger 570 is fully capable of being engaged by a user’s proximally disposed thumb and ramped surface of handle 555 is fully capable of being gripped by a user’s fingers to actuate the device if one so desires);
(claims 35 and 40) further comprising a suture (515) connected to the suture anchor (505) (as shown in Figs. 9A-9B) such that, in response to motion of the suture distally out of the delivery tube (557), tension on the suture (515) urges the suture anchor (505) to rotate to an orientation nonparallel to the delivery tube (557) (as expressly shown in Fig. 8; [0068]-[0071]; anchor 505 tensioned and rotates 90 degrees from its delivery position to maximize tissue-contacting surface area); and a safety device (575, Fig. 9A) comprising a safe position in which the safety device (575) prevents user actuation of the button (570) (as expressly shown in Fig. 9A; [0069]-[0071]; having removable tab 575 in place expressly prevents inadvertent/spontaneous movement of the plunger 570); and a delivery position, in which the safety device (575) permits user actuation of the button (570) ([0069]-[0071]; removal of tab 575 then allows for distal plunger 570 movement to eject the anchor 505); and
(claim 36) a base member (handle 555) having a proximal end and a distal end (as shown in Fig. 9A), the base member comprising a distally-facing surface (as shown in Fig. 9A, tapering surface of handle 555 at least partially faces distally); a delivery tube (cannula 557) extending from the distal end of the base member (as shown in Fig. 9A), the delivery tube having a proximal end, a distal end, a longitudinal axis extending between the proximal end and the distal end, and a longitudinal passage (as shown in Figs. 9A-9B; passage shown housing anchors); a suture anchor (505, Fig. 9B) positioned in the delivery tube (557) (as shown in Figs. 9A-9B); and a button (570, Fig. 9A) that is actuatable (i.e. capable of) by a user to urge the suture anchor (505) to move distally relative to the delivery tube (557) ([0070]; plunger 570 fully capable of thumb actuation while fingers grasp handle 555 to distally move plunger 570 relative to handle 555 and delivery tube 557 to distally eject the anchor 505); wherein, prior to actuation, the button is displaced proximally from the distally-facing surface by a length that is less than a maximum width of the base member (555) (as expressly show in annotated Fig. 9A of claims 25 and 34 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg as applied to claim 21 above and/or Bentley as applied to claim 21 above, and further in view of Bennett (US 6,491,714).
Forsberg and/or Bentley, as applied above, each discloses an anchor system comprising all the limitations of the claim except for a hole forming instrument having an elongate shaft extending between a proximal end and a distal end, the elongate shaft having one or more reference marks indicating a plurality of length increments; wherein the delivery tube comprises corresponding reference marks indicating the plurality of length increments.  
However, Bennett teaches (see Figs. 1A-3) a similar anchor system comprising a hole forming instrument having an elongate shaft (drill bit 24, Fig. 1A) extending between a proximal end and a distal end (as expressly shown in Fig. 1A), the elongate shaft (14) having one or more reference marks indicating a plurality of length increments (col. 5, lines 37-43); wherein the delivery tube (anchor deployment tool 22, Fig. 2A) comprises corresponding reference marks indicating the plurality of length increments (col. 5, lines 37-43) in order to beneficially provide directly corresponding markings on both the bit and the anchor deployment tool to allow for drilling a tissue hole to a specific and precise depth, allow for verifying the depth of the delivery system during anchor insertion/deployment, and further preventing damage to any tissue structures located beyond the anchor deployment location (col. 5, lines 37-43; col. 6, lines 40-49; col. 7, line 64-col. 8, line 2).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Forsberg and/or Bentley to have a hole forming instrument having an elongate shaft extending between a proximal end and a distal end, the elongate shaft having one or more reference marks indicating a plurality of length increments; wherein the delivery tube comprises corresponding reference marks indicating the plurality of length increments in order to beneficially provide directly corresponding markings on both the bit and the anchor deployment tool to allow for drilling a tissue hole to a specific and precise depth, allow for verifying the depth of the delivery system during anchor insertion/deployment, and further preventing damage to any tissue structures located beyond the anchor deployment location, as taught by Bennett.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,653,409.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set generally requires a base member, a delivery tube extending from the base member, a suture anchor positioned in the delivery tube, and a button for urging the suture anchor distally relative to the delivery tube.  Regarding claims 24-25, 33-34, 36 and 38, it would have been obvious to construct the assembly having the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 10,653,409 (i.e. further requiring an ejector, safety device, and/or reservoir) anticipate the broader genus claims of the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Cope (US 6,110,183) and Kohl et al. (US 2008/0071297).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771